OPINION OF THE COURT
FLAHERTY, Justice.
On March 14, 1978, the appellant, Frank E. Ferrell, was convicted of third degree murder and possession of an *595instrument of crime in connection with a fatal stabbing incident. Appellant presents three arguments on appeal: (1) that error was committed by denying a motion to suppress appellant’s self-incriminating statements; (2) that the evidence was insufficient to sustain a third degree murder conviction; and (3) that the Act of December 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S.A. § 906 (1973) bars simultaneous convictions for murder and possession of an instrument of crime.
After a thorough review of the briefs and record, we have found these arguments to be without merit.
Judgment of sentence affirmed.